Name: Council Decision (CFSP) 2018/882 of 18 June 2018 concerning the temporary reception of certain Palestinians by Member States of the European Union and amending Common Position 2002/400/CFSP
 Type: Decision
 Subject Matter: international law;  international security;  economic geography;  Asia and Oceania;  cooperation policy
 Date Published: 2018-06-19

 19.6.2018 EN Official Journal of the European Union L 155/8 COUNCIL DECISION (CFSP) 2018/882 of 18 June 2018 concerning the temporary reception of certain Palestinians by Member States of the European Union and amending Common Position 2002/400/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 and Article 31(1) thereof, Whereas: (1) On 18 April 2016, the Council adopted Decision (CFSP) 2016/608 (1), which provided for an extension of the validity of the national permits of certain Palestinians for entry into, and stay in, the territory of the Member States referred to in Common Position 2002/400/CFSP (2) for a further period of 24 months. (2) The Republic of Cyprus should be added to the list of Member States referred to in Article 2 of Common Position 2002/400/CFSP. (3) On the basis of an evaluation of the application of Common Position 2002/400/CFSP, the Council considers that the validity of those permits be extended for a further period of 24 months, HAS ADOPTED THIS DECISION: Article 1 The Member States referred to in Article 2 of Common Position 2002/400/CFSP shall extend the validity of national permits for entry and stay granted pursuant to Article 3 of the Common Position for a further period of 24 months, as from 31 January 2018. Article 2 Common Position 2002/400/CFSP is amended as follows: (1) Article 1 is replaced by the following: Article 1 This Common Position concerns the 13 Palestinians belonging to the group of Palestinians in respect of which a Memorandum of Understanding has been reached between the Palestinian Authority and the Government of Israel as of 5 May 2002 concerning the peaceful evacuation of the Bethlehem Church of the Nativity and who have agreed to be transferred temporarily to, and be received by, Member States of the European Union.; (2) Article 2 is replaced by the following: Article 2 The 13 Palestinians referred to in Article 1 shall be received on a temporary basis and exclusively on humanitarian grounds by the following Member States: Belgium, Greece, Spain, Ireland, Italy, Cyprus and Portugal.. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 18 June 2018. For the Council The President R. PORODZANOV (1) Council Decision (CFSP) 2016/608 of 18 April 2016 concerning the temporary reception by Member States of the European Union of certain Palestinians (OJ L 104, 20.4.2016, p. 18). (2) Council Common Position 2002/400/CFSP of 21 May 2002 concerning the temporary reception by Member States of the European Union of certain Palestinians (OJ L 138, 28.5.2002, p. 33).